 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   BOBBY DARRELL COLBERT,

 9                                Petitioner,            Case No. C18-1350-RSM-JPD

10          v.
                                                         ORDER DIRECTING RESPONSE TO
11   RON HAYNES,                                         PETITIONER’S MOTION FOR RELEASE
                                                         FROM CONFINEMENT
12                                Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on petitioner’s motion for release from confinement. Respondent

16   has not filed any response to that motion, perhaps because the motion was filed before counsel

17   had appeared on behalf of respondent. Given the nature of the motion, the Court deems it

18   necessary to obtain a response from respondent before issuing any ruling on the motion.

19   Accordingly, the Court hereby ORDERS as follows:

20          (1)    Respondent is directed to file a response to petitioner’s motion for release from

21   confinement (Dkt. 13) not later than November 19, 2018. Petitioner’s motion, which was not

22   submitted with a noting date, is noted on the Court’s calendar for consideration on November 23,

23
     ORDER DIRECTING RESPONSE TO
     PETITIONER’S MOTION FOR
     RELEASE FROM CONFINEMENT - 1
 1   2018. If petitioner wishes to file a reply brief in support of his motion, he must do so by that

 2   date.

 3           (2)    The Clerk is directed to send copies of this Order to petitioner and to counsel for

 4   respondent.

 5           Dated this 26th day of October, 2018.

 6

 7
                                                   A
                                                   JAMES P. DONOHUE
 8                                                 United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DIRECTING RESPONSE TO
     PETITIONER’S MOTION FOR
     RELEASE FROM CONFINEMENT - 2
